DETAILED ACTION
The instant application having Application No. 16/921,404 filed on July 6, 2020 is presented for examination by the examiner.
The amended claims submitted June 28, 2022 in response to the office action mailed March 28, 2022 are under examination. Claims 1, 3-6, 8-15 and 17 are amended and pending. Claims 2, 7 and 16 are canceled. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  The recitations in lines 2 and 3-4 of “adapted to move upward and downward in a first direction” and “being movable upward and downward in the first direction” are duplicative.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. USPGPub 2015/0253583 A1 (hereafter Cho).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 11, Cho teaches (Figs. 1, 2, 4, 7, 8 and 12) “A lens moving apparatus (the lens moving apparatus 1000 of Figs. 1, 2, 4, 7, 8 and 12) comprising:
a bobbin (bobbin 110) adapted to move upward and downward in a first direction (paragraph [0084]: “the bobbin 110 can reciprocate in a direction parallel to a first direction, i.e. an optical axis direction.”);
a first coil (first coil 120) disposed on an outer circumferential surface of the bobbin (paragraph [0085]: “The first coil 120 is mounted at the outer circumference of the bobbin 110, as shown in FIG. 4”);
a housing (housing 140) in which the bobbin is accommodated (paragraph [0084]: “the bobbin 110 may be mounted in an inner space of the housing 140”), the bobbin being movable upward and downward in the first direction (paragraph [0084]: “the bobbin 110 can reciprocate in a direction parallel to a first direction, i.e. an optical axis direction.”);
a plurality of first magnets (first magnet 130 of which there can be four, see Fig. 8 and paragraph [0135]) mounted on the housing (paragraph [0136]: “the first magnet 130 may be mounted at each corner of the housing 140 as shown in FIG. 8”), each first magnet facing the first coil (paragraph [0135]: “the surface of the first magnet 130 facing the first coil 120”);
a cover member (cover member 300) accommodating the bobbin and the housing (see Fig. 1);
a base (base 210 and/or circuit board 250) to which a lower portion of the cover member is coupled (see Fig. 1); and
a second coil (second coils 230) disposed to face the first magnet (paragraph [0200]: “the second coil 230 may be disposed opposite to the first magnets 120”) on an upper side of the base (paragraph [0202] “A circuit member 231 including the second coils 230 may be mounted at the top surface of the circuit board 250 disposed above the base 210. However, the disclosure is not limited thereto. The second coils 230 may be disposed in tight contact with the base 210 or may be spaced apart from the base 210 by a predetermined distance.”), 
wherein the housing includes a plurality of sixth stoppers (protrusions 145 of Fig. 7, paragraph [0128]: “lower frame support protrusions 145 of the housing 140” of which there are eight), at least one sixth stopper of the plurality of sixth stoppers protruding downward from a lower surface of the housing (see Fig. 7), and
wherein the sixth stoppers of the plurality of sixth stoppers and the first magnets of the plurality of first magnets are alternately disposed around a central axis of the housing (see Figs. 4 and 7, a pair of lower frame support protrusions 145 is disposed on each of the four sides of the housing 140, which alternate with the four magnets 130 that are disposed at the four corners of the housing 140).”
Regarding claim 12, Cho teaches “the lens moving apparatus according to claim 11, wherein the sixth stoppers of the plurality of sixth stoppers are symmetrically disposed around the central axis of the housing (see Fig. 7, the pair of protrusions 145 on the +x side of the housing are symmetrically disposed around the central axis with respect to the protrusions 145 on the -x side of the housing and the pair of protrusions 145 on the +y side of the housing are symmetrically disposed around the central axis with respect to the protrusions 145 on the -y side of the housing).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Yeo USPGPub 2016/0018667 A1 (hereafter Yeo) in view of Hayashi et al. USPGPub 2014/0177056 A1 (hereafter Hayashi).
The applied reference, Yeo, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 11, Yeo teaches (Figs. 1, 2, and 4) “A lens moving apparatus (the lens moving apparatus of Figs. 1, 2 and 4) comprising:
a bobbin (bobbin 110) adapted to move upward and downward in a first direction (paragraph [0038]: “movement of the bobbin 110 in the first direction”);
a first coil (coil 120) disposed on an outer circumferential surface of the bobbin (paragraph [0037]: “The bobbin 110 may be provided on an outer surface thereof with the coil 120”);
a housing (housing 140) in which the bobbin is accommodated (paragraph [0037]: “the bobbin 110 may be installed in a space inside the housing 140”), the bobbin being movable upward and downward in the first direction (paragraph [0038]: “movement of the bobbin 110 in the first direction”);
a plurality of first magnets (first magnet 130 of which there are four, see Fig. 2) mounted on the housing (paragraph [0051]: “The housing 140 may be configured into an approximate rectangular column shape for supporting the first magnet 130”), each first magnet facing the first coil (see Fig. 2 and paragraph [0037]: “electromagnetic interaction may occur between the coil 120 and the first magnet 130”);
a cover member (cover member 300) accommodating the bobbin and the housing (see Fig. 1);
a base (base 210) to which a lower portion of the cover member is coupled (see Fig. 1); and
…
wherein the housing includes a plurality of sixth stoppers (lower frame support protrusions 145 of Fig. 4, of which there are eight), at least one sixth stopper of the plurality of sixth stoppers protruding downward from a lower surface of the housing (see Fig. 4), and
wherein the sixth stoppers of the plurality of sixth stoppers and the first magnets of the plurality of first magnets are alternately disposed around a central axis of the housing (see Figs. 2 and 4, a pair of lower frame support protrusions 145 is disposed on each of the four sides of the housing 140, which alternate with the four magnets 130 that are disposed at the four corners of the housing 140).”
However, Yeo is silent regarding “a second coil disposed to face the first magnet on an upper side of the base.”
Hayashi teaches “A lens moving apparatus (camera module M) comprising:
a bobbin (the lens barrel of the lens holder 11, see paragraph [0041]: “The lens barrel (not illustrated) is fixed to barrel housing section 11a”) adapted to move upward and downward in a first direction (paragraph [0050]: “lens holder 11 can move in the Z direction”);
a first coil (first coil 111) disposed on an outer circumferential surface of the bobbin (paragraph [0041]: “cylindrical barrel housing section 11a is formed by the inner peripheral surfaces of first coil 111, upper coil holder 112, and lower coil holder 113… The lens barrel (not illustrated) is fixed to barrel housing section 11a.”);
a housing (magnet holder 12) in which the bobbin is accommodated (paragraph [0050]: “Magnet holder 12 and permanent magnet 13 define a space having an octagonal shape in plan view, in which lens holder 11 can move in the Z direction.”), the bobbin being movable upward and downward in the first direction (paragraph [0050]: “lens holder 11 can move in the Z direction”);
a plurality of first magnet magnets (permanent magnet 13, of which there are four in Fig. 4) mounted on the housing (paragraph [0050]: “Permanent magnet 13 is disposed at magnet housing section 12a located at the four corners of magnet holder 12”), the each first magnet facing the first coil (paragraph [0050]: “Specifically, four permanent magnets 13 are disposed to face first coil 111 in the u direction and the v direction.”);
a cover member (shield cover 2) accommodating the bobbin and the housing (paragraph [0033]: “shield cover 2 that covers the entire camera module M, and the like.”);
a base (base member 22) to which a lower portion of the cover member is coupled; and
a second coil (camera-shake correction second coil 23) disposed to face the first magnet (paragraph [0070]: “camera-shake correction second coil 23 is disposed to face permanent magnet 13”) on an upper side of the base (see Fig. 3 coil board 21 that includes second coil 23 is disposed on an upper side of base 22).”
Hayashi further teaches (paragraph [0005]): “a camera equipped with an auto-focusing function and a camera-shake correction function is known. Such a camera adopts a lens driving apparatus that automatically focuses on a subject to be captured by moving a lens barrel and can reduce an image defect by correcting a camera-shake (vibration) when capturing an image.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second coil on an upper side of the base facing the first magnet as taught by Hayashi in the lens moving apparatus of Yeo for the purpose of providing a camera-shake correction function that can reduce an image defect by correcting a camera-shake (vibration) when capturing an image as taught by Hayashi (paragraph [0005]).
Regarding claim 12, the Yeo-Hayashi combination teaches “the lens moving apparatus according to claim 11,” and Yeo further teaches wherein the sixth stoppers of the plurality of sixth stoppers are symmetrically disposed around the central axis of the housing (see Fig. 4, the pair of protrusions 145 on the upper left side of the bottom of the housing are symmetrically disposed around the central axis with respect to the protrusions 145 on the lower right side of the bottom of the housing and the pair of protrusions 145 on the upper right side of the bottom of the housing are symmetrically disposed around the central axis with respect to the protrusions 145 on the lower left side of the bottom of the housing).”
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. USPGPub  2015/0253583 A1 (hereafter Cho) as applied to claim 11 and further in view of Hoon KR 20160001577 (hereafter Hoon where reference will be made to the attached machine translation).
The applied reference, Cho, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 17, Cho teaches “The lens moving apparatus according to claim 11, wherein a separation distance between the lower surface of each first magnet of the plurality of first magnets and an upper surface of the second coil (the second coil 230 may be mounted under the first magnets 130 while being spaced apart from the first magnets 130 by a predetermined distance.).”
However, Cho does not explicitly teach that this distance “is 0.08mm to 0.13mm.”
Hoon teaches (paragraph [0009]) “the separation distance between the coil and the magnet may be 0.1 mm or less to increase the magnetic flux density acting on the coil.”
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In the instant case Cho teaches the device of claim 17 aside from the separation distance between the magnet and the coil being 0.08mm to 0.13mm. Hoon teaches the separation distance between the coil and the magnet may be 0.1mm or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the separation distance between the coil and the magnet to be in the range from 0.08mm to 0.13mm such as less than 0.1 mm as taught by Hoon since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One would have been motivated to make such a choice by the teachings of Hoon that says that such a separation distance increases the magnetic flux density acting on the coil (paragraph 9).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the plurality of sixth stoppers comprises a sixth stopper that is disposed in a corner of the housing”. More particularly the prior art fails to reasonably suggest the above limitation simultaneously with the limitation of claim 11: “wherein the sixth stoppers of the plurality of sixth stoppers and the first magnets of the plurality of first magnets are alternately disposed around a central axis of the housing”.
Claims 14 and 15 depend from claim 13 and are allowable for at least the reason stated above.

Claims 1, 3-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the fourth stopper comprises a second protrusion disposed such that a lower surface thereof faces a first stepped portion formed on the housing so as to limit the distance by which the bobbin moves downward, and wherein a third protrusion protrudes from the second protrusion.”
Claims 3-5 depend from claim 1 and are allowable for at least the reasons stated above. 
	Regarding claim 6, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the bobbin includes a fifth stopper, which protrudes downward from a lower portion of the bobbin to limit a distance by which the bobbin moves in a second direction, in a of third direction, or downward in the first direction, and wherein the base includes a fourth protrusion protruding upward.”
Claims 8-10 depend from claim 6 and are allowable for at least the reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872